Citation Nr: 0501831	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-08 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of the 
right and left elbows.

4.  Entitlement to service connection for costochondritis.

5.  Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
August 1998.  There is an unverified period of service from 
August 1978 to November 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In February 2000 and June 2003, the veteran participated in 
personal hearings conducted at the RO.  Transcripts of the 
hearings are associated with the claims file.

The March 2003 Statement of the Case (SOC) shows that the 
veteran appealed the issues of service connection for 
headaches, hypertension, heart disease, jaw problem, 
costochondritis, arthritis of both elbows, and left shoulder 
arthritis.  In a September 2003 RO decision, entitlement to 
service connection for jaw problems and left shoulder 
arthritis was granted, and appellate action regarding this 
decision has not been initiated.  Therefore, the Board no 
longer has jurisdiction over the issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues of service connection for headaches and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In March 2004, the veteran notified the RO in a written 
statement that he wished to withdraw the appeal on his claim 
of service connection for heart disease.

2.  In March 2004, the veteran notified the RO in a written 
statement that he wished to withdraw the appeal on his claim 
of service connection for costochondritis.

3.  Resolving doubt in the veteran's favor, the competent 
medical evidence of record demonstrates that degenerative 
joint disease of the right and left elbows is the result of 
service-connected Lyme disease.  


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the claim of service connection for heart disease.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2003).

2.  The Board is without jurisdiction to consider the merits 
of the claim of service connection for costochondritis.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2003).

3.  Degenerative joint disease of the right and left elbows 
is due to, or the result of service-connected Lyme disease.  
38 U.S.C.A. § 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Heart Disease and Costochondritis

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  An appeal may be withdrawn as to any or 
all issues involved in the appeal.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204 (2003).  Withdrawal may be 
made by the appellant or by his representative if a proper 
power of attorney or declaration of representation, as 
applicable, is on record or accompanies such notice of 
disagreement or substantive appeal.  38 C.F.R. § 20.301(a) 
(2003).

In correspondence received by the RO in March 2004, the 
veteran indicated that he wished to withdraw his appeal on 
the claims for heart disease and costochondritis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn his 
appeal as to the claims mentioned above in compliance with 38 
C.F.R. § 20.204(b), and there effectively remains no 
allegation of any error of fact or law for appellate 
consideration.  As a result, the Board does not have 
jurisdiction to review the pending appeal as to the withdrawn 
issues.

Service Connection for Arthritis of the Elbows

The Board has considered the veteran's claim of service 
connection for arthritis of the elbows with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Given the favorable outcome set forth 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Thus, the additional delay in the 
adjudication of these issues, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits. 

Here, the veteran alleges that he currently suffers from 
arthritis of the elbows secondary to Lyme disease.  The Board 
notes that service connection is currently in effect for Lyme 
disease.  

Service connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (2004).  Here, the competent 
evidence supports the veteran's contention regarding service 
connection for right and left elbow disabilities secondary to 
service-connected Lyme disease.  

An August 2000 MRI revealed bilateral minimal joint effusions 
and was negative for internal derangements.  In October 2001, 
a VA examiner diagnosed soft tissue rheumatism.  Although 
August 1999 x-rays and July 2003 VA examination x-rays were 
normal, private records dated in 2002 reveal a diagnosis of 
degenerative joint disease.  Moreover, private physicians, in 
an April 2003 statement and June 2003 letter diagnosed 
degenerative joint disease of both the right and left elbows 
and specifically related such to the veteran's service-
connected Lyme disease.  

Other evidence in the record indicates that there is a link 
between the veteran's multiple joint pain complaints and 
service-connected Lyme disease.  For instance, on a March 
2000 VA examination, the examiner diagnosed polyarthritis 
probably secondary to Lyme disease.  Even though the VA 
examination of July 2003 was negative for arthritis of the 
elbows, the examiner did link the examination findings of 
arthritis to Lyme disease.  Also, the examiner did comment 
that the typical pattern of the disease is the intermittent 
attack of oligoarticular arthritis in large joints especially 
the knees, but noted that small joints and periarticular 
sites may also be affected.  

The only medical opinion of record that specifically links 
the veteran's degenerative joint disease of the elbows to 
service-connected Lyme disease appears in 2003 private 
treatment records.  The Board finds that this opinion, 
combined with the prior VA examination conclusions regarding 
the relationship between multiple joint arthritis and 
service-connected Lyme disease, strongly support the 
veteran's contention.  Overall, the evidence is in relative 
equipoise, therefore the benefit of the doubt as contemplated 
by 38 U.S.C.A. § 5107 applies in this instance.  Service 
connection for degenerative joint disease of the right and 
left elbows is warranted.

As the evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for 
degenerative joint disease of the right and left elbows have 
been met, the appeal is granted.


ORDER

The claim of service connection for heart disease is 
dismissed.

The claim of service connection for costochondritis is 
dismissed.

Entitlement to service connection for right elbow 
degenerative joint disease secondary to service-connected 
Lyme disease has been established, and the appeal is granted.  

Entitlement to service connection for left elbow degenerative 
joint disease secondary to service-connected Lyme disease has 
been established, and the appeal is granted.  


REMAND

Service Connection for Hypertension and Headaches

The veteran has been diagnosed with hypertension.  An opinion 
was offered when the veteran was afforded a VA examination in 
July 2003.  The examiner ruled out Lyme disease and arthritis 
as causes of the veteran's hypertension.  However, when the 
veteran underwent a VA examination in March 2000, the veteran 
reported that he noticed an increase in his blood pressure 
readings in 1998, and that he started to experience headaches 
and dizziness.  It is noted that the veteran was discharged 
from service in 1998, and diseases such as hypertension will 
be presumed to have been incurred during service, if 
manifested to a compensable degree within the year after 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  Although the 
examiner ruled out other causes for the veteran's 
hypertension, an opinion regarding the date of onset was not 
provided.  Therefore, the VA examiner who conducted the July 
2003 examination should provide an addendum to the report.  
If that examiner is not available, then the veteran should be 
afforded another examination.  The Board points out that 
under the VCAA, a veteran is entitled to a complete VA 
medical examination that includes the requisite nexus opinion 
based on all possible evidence.  See 38 U.S.C.A. § 5103A(d).  

The Board also notes that post-service treatment records 
dated in the 1990s reflect the veteran's ongoing complaints 
of headaches.  His complaints of headaches were also noted 
when he underwent VA examinations in March 2000 and July 
2003, but medical opinions regarding the nature and etiology 
of his headaches has not been provided.  Therefore, the 
veteran should be afforded an examination that includes the 
requisite nexus opinion based on all possible evidence.  See 
38 U.S.C.A. § 5103A(d).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should forward the claims 
folder to the examiner who conducted the 
July 2003 VA examination.  The examiner 
must provide an addendum to the report 
that offers a nexus opinion as to 
hypertension, including the date of onset 
of the disease.  A complete rationale for 
all opinions expressed must be provided.  
If the examiner finds that an examination 
is necessary, or if the examiner who 
conducted the examination in July 2003 is 
not available to offer such an opinion, 
then the veteran must be afforded a VA 
examination.  All necessary special 
studies or tests should be accomplished.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examination 
report should be typed. another review of 
the file is indicated.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
etiology and severity of his headaches.  
It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  A complete written rationale for 
all opinions made must be provided.  If 
any requested opinion cannot be provided 
that fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The AMC should adjudicate the claims 
of entitlement to service connection for 
hypertension and headaches.  If the 
determinations remain adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


